Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/890,227, which was filed 06/02/20. Claims 1-20 are pending in the application and have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, 11-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brockett et al. (2008/0208567).

Consider claim 1, Brockett discloses a computer implemented method, comprising: 
receiving, at an editor service computing system, a textual input from a content creation system (inputting text for an email message, [0016], Fig 1 element 103); 
providing the textual input from the editor service computing system to a rule-based grammar checker that applies rules to the textual input to identify a first potential error in the textual input and a first suggested modification to the textual input to address the first potential error (regular expression evaluation module 315 searches for matches and suggests a replacement based on occurrences in the Web or other corpora, [0042], such as “rely to” instead of “rely on”, and providing “rely on” on the list of suggestions 321, [0044]); 
receiving a grammar checker (GC) result, indicative of the first potential error and the first suggested modification, from the rule-based grammar checker (that “rely on” is far more numerous in the corpora than “rely to”, suggesting that “on” is the correct preposition to follow “rely”, [0044]); 
providing the textual input from the editor service computing system to a machine learning (ML) model that receives the textual input as a model input and identifies a second potential error in the textual input and a second suggested modification to the textual input to address the second potential error (classifier evaluation module is previously trained by a machine learning process, and evaluates the strings, [0035], for example determining a preposition error and suggesting the most likely preposition as a suggestion, [0038-0041]); 
receiving a ML model result, indicative of the second potential error and the second suggested modification, from the ML model (the suggestion for the correction to the preposition error, [0038-0041]); 
generating an output representation, at the editor service computing system, based on at least one of the GC result and the ML model result (list of suggestions contains suggestions from the evaluation modules, Fig 3 elements 313, 315, 317, and 321, and the suggestions are finalized for output to user interface 301, [0049]); and 
providing the output representation to the content creation system for user interaction (providing a ranked list to the user, and the user may select one of them to be inserted as an automatic replacement for the original string of text, [0056]). 

Consider claim 12, Brockett discloses an editor service computing system (email editor, Fig 1, [0016]), comprising: 
a processor (processing unit 720, [0072, Fig 7); an orchestration engine, implemented by the processor, that receives a textual input from a content creation system (inputting text for an email message, [0016], Fig 1 element 103), provides the textual input to a rule-based grammar checker and receives a grammar checker (GC) result (regular expression evaluation module 315 searches for matches and suggests a replacement based on occurrences in the Web or other corpora, [0042], such as “rely to” instead of “rely on”, and providing “rely on” on the list of suggestions 321, [0044]), indicative of a first potential error in the textual input and a first suggested modification to address the first potential error (that “rely on” is far more numerous in the corpora than “rely to”, suggesting that “on” is the correct preposition to follow “rely”, [0044]), the orchestration engine further providing the textual input to a machine learning (ML) model and receiving a ML model result (classifier evaluation module is previously trained by a machine learning process, and evaluates the strings, [0035], for example determining a preposition error and suggesting the most likely preposition as a suggestion, [0038-0041]) indicative of a second potential error in the textual input and a second suggested modification to address the second potential error (the suggestion for the correction to the preposition error, [0038-0041]); and 
an output representation generator that generates an output representation based on at least one of the GC result and the ML model result (list of suggestions contains suggestions from the evaluation modules, Fig 3 elements 313, 315, 317, and 321, and the suggestions are finalized for output to user interface 301, [0049]) and provides the output representation to the content creation system for user interaction (providing a ranked list to the user, and the user may select one of them to be inserted as an automatic replacement for the original string of text, [0056]).

Consider claim 17, Brockett discloses a computer implemented method, comprising: 
receiving, at an editor service computing system, a textual input from a content creation system (inputting text for an email message, [0016], Fig 1 element 103); 
providing the textual input from an orchestration engine on the editor service computing system to a plurality of different proofing mechanisms (classifier evaluation module, regular expression evaluation module, and corpus comparison evaluation module, Fig 3 elements 313, 315, 317, [0031]); 
receiving a result back from each of the plurality of different proofing mechanisms, each of the results identifying a potential error in the textual input and a corresponding suggested modification to the textual input (each of the evaluation modules may use a different mechanism to provide an output that includes one or more potential suggestions of erroneous usage, [0031]); 
generating an output representation, at the editor service computing system, based on at least one of the plurality of results (list of suggestions contains suggestions from the evaluation modules, Fig 3 elements 313, 315, 317, and 321, and the suggestions are finalized for output to user interface 301, [0049]); and 
providing the output representation to the content creation system for user interaction (providing a ranked list to the user, and the user may select one of them to be inserted as an automatic replacement for the original string of text, [0056]).
Consider claim 2, Brockett discloses applying, at the ML model and based on the model input, a machine learned core inference component that identifies the second potential error and the second suggested modification using a machine learned structure for making decisions (classifier may include a decision tree previously trained by a machine learning process, [0035], which determines the suggestion for the correction to the preposition error, [0038-0041]). 

Consider claim 6, Brockett discloses generating the output representation comprises: identifying, at the editor service computing system, an error type corresponding to the first potential error and an error type corresponding to the second potential error based on the GC result and the ML model result (the regular expression evaluator determining that “rely on” is far more numerous in the corpora than “rely to”, suggesting that “on” is the correct preposition to follow “rely”, [0044], and the classifier determining a preposition error, [0038-0041]); and generating the output representation based on the error type corresponding to the first potential error and the error type corresponding to the second potential error (list of suggestions contains suggestions from the evaluation modules, Fig 3 elements 313, 315, 317, and 321, and the suggestions are finalized for output to user interface 301, [0049]). 

Consider claim 7, Brockett discloses generating the output representation comprises: aggregating, at the editor service computing system, the first and second suggested modifications (filtering and ranking the suggestions, [0051]); and identifying whether the first suggested modification overlaps with the second suggested modification in the textual input (aggregator eliminates overlapping suggestions, [0052]). 

Consider claim 8, Brockett discloses generating the output representation further comprises: if the first suggested modification overlaps with the second suggested modification in the textual input, then resolving, at the editor service computing system, which of the first and second suggested modifications to represent in the output representation (aggregator eliminates overlapping suggestions, [0052], which means only either the first or the second suggestion remains for output). 

Consider claim 9, Brockett discloses resolving which of the first and second suggested modifications to represent in the output representation comprises: resolving which of the first and second suggested modifications to represent in the output representation according to a predefined precedence hierarchy that ranks the rule-based grammar checker relative to the ML model (filtering and ranking the suggestions, [0051], and because both suggestions from the rule-based and ML models are ranked by confidence score, they are considered ranked according to a “predefined precedence hierarchy” and “relative” to each other, noting that the claim language does not require e.g. giving all the rule-based suggestions a relative ranking boost).

Consider claim 11, Brockett discloses applying a machine learned reassurance model, to the textual input and the output representation, to obtain a confidence value indicative of a likely utility of the suggested modification represented by the output representation, given the textual input (applying a machine-learned threshold score the relevancy of the suggestions, [0050]). 

Consider claim 13, Brockett discloses: an error type identifier component identifying an error type corresponding to the first potential error and an error type corresponding to the second potential error based on the GC result and the ML model result (the regular expression evaluator determining that “rely on” is far more numerous in the corpora than “rely to”, suggesting that “on” is the correct preposition to follow “rely”, [0044], and the classifier determining a preposition error, [0038-0041]), wherein the output representation generator is configured to generate the output representation based on the error type corresponding to the first potential error and the error type corresponding to the second potential error (list of suggestions contains suggestions from the evaluation modules, Fig 3 elements 313, 315, 317, and 321, and the suggestions are finalized for output to user interface 301, [0049]). 

Consider claim 14, Brockett discloses: a suggestion aggregation component that aggregates the first and second suggested modifications and indicates a portion of the textual input affected by the first suggested modification and a portion of the textual input affected by the second suggested modification (aggregator eliminates overlapping suggestions, [0052], i.e. the same portion of the textual input affected). 

Consider claim 15, Brockett discloses: an overlapping suggestion resolver component that identifies whether the portion of the textual input affected by the first suggested modification overlaps with the portion of the textual input affected by the second suggested modification and, if so, to resolve which of the first and second suggested modifications to provide to the output representation generator for the output representation (aggregator eliminates overlapping suggestions, [0052], which means only either the first or the second suggestion remains for output). 

Consider claim 18, Brockett discloses: generating the output representation comprises: aggregating, at the editor service computing system, the results from each of the plurality of different proofing mechanisms; identifying portions in the textual input affected by the suggested modifications in the results; determining whether the portions in the textual input affected by the results overlap with one another; and if so, then resolving, at the editor service computing system, which of the suggested modifications to represent in the output representation (aggregator eliminates overlapping suggestions, [0052], which means only either the first or the second suggestion remains for output). 

Consider claim 19, Brockett discloses: one of the plurality of different proofing mechanisms comprises a rule-based grammar checker, and further comprising: applying rules, at the rule-based grammar checker, to the textual input to identify a first potential error in the textual input and a first suggested modification to the textual input to address the first potential error (regular expression evaluation module 315 searches for matches and suggests a replacement based on occurrences in the Web or other corpora, [0042], such as “rely to” instead of “rely on”, and providing “rely on” on the list of suggestions 321, [0044]); generating a grammar checker (GC) result, indicative of the first potential error and the first suggested modification, from the rule-based grammar checker (that “rely on” is far more numerous in the corpora than “rely to”, suggesting that “on” is the correct preposition to follow “rely”, [0044]); and providing the GC result to the editor service computing system (list of suggestions contains suggestions from the evaluation modules, Fig 3 elements 313, 315, 317, and 321, and the suggestions are finalized for output to user interface 301, [0049]). 

Consider claim 20, Brockett discloses: one of the plurality of different proofing mechanisms comprises a machine learning (ML) model and further comprising: providing the textual input from the editor service computing system to the machine learning (ML) model (classifier evaluation module is previously trained by a machine learning process, and evaluates the strings, [0035], for example determining a preposition error and suggesting the most likely preposition as a suggestion, [0038-0041]); running a machine learned core inference component that identifies the second potential error and the second suggested modification, to obtain a ML model result, using a machine learned structure for making decisions (the suggestion for the correction to the preposition error, [0038-0041], classifier may include a decision tree previously trained by a machine learning process, [0035], which determines the suggestion for the correction to the preposition error, [0038-0041]); and providing the ML model result to the editor service computing system (list of suggestions contains suggestions from the evaluation modules, Fig 3 elements 313, 315, 317, and 321, and the suggestions are finalized for output to user interface 301, [0049]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brockett et al. (2008/0208567) in view of Gubin et al. (9,959,296).

Consider claim 3, Brockett does not, but Gubin discloses: receiving user interaction data indicative of detected user interaction with the output representation (acceptance rate of the suggestions, Col 2 lines 24-30); and performing machine learning on the machine learned structure, based on the user interaction data, to obtain a re-learned structure (the suggestion model may be periodically retraining using performance logs, Col 8 lines 62-64, which include acceptance rate of suggestions, Col 2 lines 24-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brockett by receiving user interaction data indicative of detected user interaction with the output representation; and performing machine learning on the machine learned structure, based on the user interaction data, to obtain a re-learned structure, in order to improve user suggestion experience, as suggested by Gubin (Col 2-3, lines 66-5).
Consider claim 4, Brockett does not, but Gubin discloses: detecting that a model replacement criterion is met (a period for retraining has elapsed, Col 8 lines 52-64); and replacing the ML model with a replacement ML model that has the re-learned structure (performing the retraining, Col 8 lines 62-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brockett by detecting that a model replacement criterion is met; and replacing the ML model with a replacement ML model that has the re-learned structure for reasons similar to those for claim 3.
Consider claim 5, Brockett does not, but Gubin discloses preforming machine learning on the machine learned structure comprises: aggregating user interaction data (historical performance measures and historical suggestions including typing speed, device latency, confidence scores, and rate of historical suggestion acceptance, Col 1-2 lines 59-9); detecting that a training threshold is met based on the aggregated user interaction data (the relations between typing speed, device latency, confidence scores, and rate of historical suggestion acceptance, Col 1-2 lines 59-9); and performing the machine learning on the machine learned structure based on the aggregated user interaction data (training the suggestion model based on the relations, Col 1-2 lines 59-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brockett by aggregating user interaction data; detecting that a training threshold is met based on the aggregated user interaction data; and performing the machine learning on the machine learned structure based on the aggregated user interaction data for reasons similar to those for claim 3.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brockett et al. (2008/0208567) in view of Jessee et al. (2002/0128819).

Consider claim 10, Brockett discloses: prior to providing the textual input from the editor service computing system the ML model, identify a portion of the textual input to provide to the ML model and wherein providing the textual input to the ML model comprises providing only the identified portion of the textual input to the ML model (a sentence copied and pasted into the box by the user is considered identifying a portion which is passed to the ML model, [0017]). 
Brockett does not specifically mention applying a pre-filter to the textual input.
Jessee discloses applying a pre-filter to textual input (suspicious sentence filter 203, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brockett by applying a pre-filter to the textual input in order to avoid sentences for which there is high risk the grammar checker will not operate on correctly, as suggested by Jessee ([0037]).


Consider claim 16, Brockett discloses prior to providing the textual input from the editor service computing system the ML model, identify a portion of the textual input to provide to the ML model and wherein providing the textual input to the ML model comprises providing only the identified portion of the textual input to the ML model (a sentence copied and pasted into the box by the user is considered identifying a portion which is passed to the ML model, [0017]). 
Brockett does not specifically mention applying a pre-filter to the textual input.
Jessee discloses applying a pre-filter to textual input (suspicious sentence filter 203, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brockett by applying a pre-filter to the textual input for reasons similar to those for claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100332217 A1 Wintner discloses applying natural language processing (NLP) algorithms to a corpus of sentences so as to abstract each sentence, applying scoring and linguistic annotation to each abstract sentence, applying NLP algorithms to abstract input sentences, applying search algorithms to match an abstract input sentence to at least one abstract corpus sentence, and applying NLP algorithms to adapt said matched abstract corpus sentence to the input sentence.
US 20150186363 A1 Vashishtha discloses a search-powered language usage service are described in which existing collections of documents are employed as sources of correct usage.
US 20170286376 A1 Mugan discloses an encoder and decoder for checking grammar.
US 20090326921 A1 Robertson discloses a grammar checker for visualization.
US 20170220536 A1 Chiba discloses a contextual menu with additional information to help a user choice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                08/30/22